Citation Nr: 0608877	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-34 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the upper extremities and partial 
paralysis of the vocal cords.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to April 
1969.

This appeal arose from a May 2004 RO decision that denied the 
benefits sought on appeal.  In September 2005, the veteran 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge.  He clarified that the only issue 
on appeal is compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the upper extremities and partial 
paralysis of the vocal cords.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent spinal surgery (cervical decompression 
with C4-C5 corpectomy and fusion instrumentation) at a VA 
facility in February 2002.  Thereafter, follow-up x-rays 
reveal that there was dislodgement and retropulsion of his 
bone graft.  Accordingly, five days later, he underwent a 
revision of the previous surgery.  The veteran claims that he 
has neuropathy of the upper extremities as well as difficulty 
with his vocal cords to include laryngitis as a result of the 
VA surgical treatment.

A June 2003 VA examination was conducted.  Physical 
examination resulted in diagnoses of cervical myelopathy with 
residual spasticity and voice hoarseness, suggestive of a 
vocal cord injury.  The VA examiner noted that a preoperative 
report was not reviewed in conjunction with the examination.  
Notably, he also remarked that such a report would be 
particularly important in order to document the status of the 
veteran's condition prior to the 2002 surgery.  Pertinent 
regulatory authority dictates that a comparison be made of 
the veteran's condition prior to the surgery and afterwards 
in order to ascertain whether VA treatment caused additional 
disability.  38 C.F.R. § 3.361(b).  As such, the Board 
concludes that the June 2003 VA examination report is of 
limited probative value in that it was not based on a through 
review of the veteran's medical history.  On remand, another 
VA examination should be obtained in order to determine if 
the veteran sustained additional disability (e.g. peripheral 
neuropathy of the upper extremities and residual spasticity 
and vocal impairment) as a result of VA medical or surgical 
treatment.  38 C.F.R. § 3.361.

In addition, it is noted that 38 C.F.R. § 3.361 has not yet 
been applied to the veteran's case.  (Rather, 38 C.F.R. 
§ 3.358 was applied.)  On remand, 38 C.F.R. § 3.361 should be 
applied to the veteran's case.  If the claim is denied, the 
full text of the aforementioned regulation should be cited to 
in the Supplemental Statement of the Case (SSOC).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should ensure that the claims 
file contains all of the veteran's VA medical 
records to include his preoperative records.

2.  Schedule the veteran for a VA 
examination.  The claims file, to include the 
veteran's preoperative records, must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays, should be 
accomplished if deemed necessary.  An opinion 
should be provided as to the following, after 
a review of the surgical report and the other 
medical records contained in the claims file:  
(1) Was any peripheral neuropathy of the 
upper extremities and/or residual spasticity 
and vocal impairment caused by VA medical or 
surgical treatment; (2) Was the proximate 
cause of any peripheral neuropathy of the 
upper extremities and/or residual spasticity 
and vocal impairment carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care or 
medical or surgical treatment; (3) Did VA 
fail to exercise the degree of care that 
would be expected of a reasonable health care 
provider; and (4) Was the proximate cause of 
any peripheral neuropathy of the upper 
extremities and/or residual spasticity and 
vocal impairment an event not reasonably 
foreseeable?  

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record to include the VA 
examination sought above as well as the lay 
evidence submitted at the veteran's personal 
hearing.  In addition, 38 C.F.R. § 3.361 
should be applied to the veteran's case.  If 
the issue remains denied, the veteran should 
be provided with a SSOC as to the issue on 
appeal, and the full text of 38 C.F.R. 
§ 3.361 should be cited to and applied to the 
veteran's case; thereafter, he should be 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


